 

AE UE DTM AL eine Bena Mian cknapeonrenn erent

ete

SDC qriry af
‘

t

! |

  

DOCU ESE)
pL co fats Pa
UNITED STATES DISTRICT COURT ° a , cee |

SOUTHERN DISTRICT OF NEW YORK

STROSS,

 

a NR namie

 

 

Plaintiff,
19 Civ. 2189 (LAP)
Vv.
ORDER

 

TANGO PUBLISHING CORP. et al.,

Defendants.

LORETTA A. PRESKA, Senior United States District Judge:
Because the parties have agreed to the terms of a
settlement, the Clerk of the Court shall mark this action
closed, subject to reopening within thirty days if the
settlement is not effected, and all pending motions denied as

moot.

SO ORDERED,

Dated: New York, New York
February J, 2020

 

 

LORETTA A. PRESKA
Senior United States District Judge

 

 
